Citation Nr: 1428368	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for osteoarthrrtis and gout of the first metatarsal proximal phalangeal joint (MTPPJ) space of the right and the left foot, rated as noncompensable prior to January 16, 2014, and 20 percent thereafter.

2.  Entitlement to an initial compensable rating for hallux valgus of the right and left foot.

3.  Entitlement to an initial compensable rating for bilateral pes planus with
bunions, and status post plantar fasciitis.

4.  Entitlement to an increased initial rating for gout, degenerative joint disease
(DJD), and residuals of a fracture of the lateral malleolus of the right ankle (right ankle disability), rated as noncompensable prior to January 16, 2014, and 10 percent thereafter.




REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1979 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in November 2011 and November 2013, at which time it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's osteoarthrrtis and gout of the first MTPPJ space of the right and the left foot, was productive of one or two exacerbations a year in a well-established diagnosis; it was not productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.

2.  The Veteran's hallux valgus of the right and left foot manifested with valgus deviation of the right great toe to 20 degrees and a deviation of the left great toe to 30 degrees; it has not manifested in severe hallux valgus equivalent to amputation of the great toe nor has it been treated with surgical resection of the metatarsal head.

3.  The Veteran's bilateral pes planus with bunions and status post plantar fasciitis is productive of mild symptoms, including pain on use and intermittent minimal tenderness to palpation, which are relieved by built-up shoes or arches; it is not manifested by weight-bearing line over the great toe or inward bowing of the tendo Achilles.

4.  Throughout the entire period on appeal, the Veteran's gout, DJD, and residuals of a fracture of the lateral malleolus of the right ankle, were productive of pain and some limitation of motion.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for 20 percent rating, but no higher, for osteoarthrrtis and gout of the first MTPPJ space of the right and the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2013).

2.  The criteria for an initial compensable rating for hallux valgus of the right and left foot have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).

3.  The criteria for an initial compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

4.  Prior to January 16, 2014, the criteria for a 10 percent rating, but not higher, for a right ankle disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2013).

5.  Subsequent to January 16, 2014, the criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in November 2011 and November 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the November 2011 remand was to allow for initial AOJ consideration of additional evidence.  The Veteran's claims were readjudicated in a September 2009 supplemental statement of the case and then returned to the Board.  The purpose of the November 2013 remand was to provide the Veteran with a VA examination.  The Veteran was provided a VA examination in January 2014.  

The Board notes that the January 2014 examiner was requested to ascertain whether the Veteran's disabilities resulted in weakened movement, excess fatigability, or incoordination, and if so and if feasible, to state the degree of additional range of motion lost due to such factors.  The examiner noted that although repetitive motion testing was conducted, no change or flare-up occurred.  Accordingly, the examiner stated that it would be pure speculation to state to what degree the Veteran's joint range of motion would be affected during a flare-up.  As the examiner did not provide a bare conclusion, but instead supported the conclusion with an adequate explanation, the Board finds that the January 2014 examination report is adequate.  Jones v. Shinseki, 23 Vet App 382 (2010).  As such, the Board finds that there was substantial compliance with the November 2011 and November 2013 remand directives.  


Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  The Veteran's appeals arise from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA treatment records and lay statements are of record.  VA provided the Veteran VA examinations in January 2008, February 2011, April 2011, and January 2014.  The examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  Taken together, the Board finds that the VA examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claims, de novo.  
Legal Criteria for Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms warranting different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  

Bilateral Foot Conditions

As there is considerable overlap in the applicable evidence for the Veteran's appeals for osteoarthrrtis and gout of the first MTPPJ space of the right and the left foot, hallux valgus of the right and left foot, and bilateral pes planus, the Board will discuss all the evidence prior to addressing each of those appeals.  The evidence related to the Veteran's right ankle disability will be addressed separately and in conjunction with the Board analysis of that appeal.  

At his QTC examination in January 2008, the Veteran reported that he had pain in his feet daily.  He rated the pain as 9/10, indicated that it was elicited by physical activity, and relieved by medications such as Motrin and Naprosyn.  He denied having surgery or hospitalizations because of his foot conditions.  Examination of the Veteran's feet and toes revealed no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness.  Low arches, a prominent bunion formation on his first toes, and bilateral valgus deviation of the first toes of 20 degrees on the right and 30 degrees on the left, were noted.  Palpitation of the plantar surface of the Veteran's feet did not reveal any tenderness, his Achilles tendons were in good alignment, and there was no evidence of claw feet or hammertoes.  Flexion and dorsiflexion of the toes did not induce pain and there was no evidence of Morton's metatarsalgia.  The examiner noted that the Veteran had not required or worn any type of corrective footwear.  X-ray studies conducted in connection with the examination indicated the presence of pes planus, hallux valgus deformities, and osteoarthritic changes in the first metatarsal proximal phalangeal joints space of the Veteran's right and left foot.  The x-rays were otherwise unremarkable.  The Veteran was diagnosed with bilateral pes planus, status post plantar fasciitis resolved without complications, bilateral big toe bunions, bilateral hallux valgus deformity, and bilateral osteoarthritic changes of the first MTPPJ space.  

A September 2008 treatment record noted that the Veteran reported pain in the soles of his feet and occasional tingling in his toes.  He also reported that he was unable to wear normal shoes.  Upon examination, the Veteran had limited range of motion in his pedal and ankle joint and moderate edema.  A January 2009 podiatry record indicated the Veteran was prescribed shoe insoles, which he stated were comfortable.  However, he still reported tingling, burning, and shooting pain in his feet.  VA treatment records from August 2009, February 2010, and October 2010 reflect that the Veteran repeatedly reported chronic foot and toe pain from gout flare-ups.  The records noted that the Veteran's foot uric acid was high and that he was being treated with Allopurinol, Colchicine, and Naproxen.  A May 2010 podiatry record indicated that the Veteran had pain in the soles of his feet, especially in his right arch area.  The Veteran stated he used insoles in his shoes, but had difficulty finding shoes for daily use. 

At his February 2011 VA examination, the Veteran stated that he had weakness, stiffness, swelling, and fatigue in his feet when standing or walking.  He reported that he took over-the-counter and prescription medication for pain relief.  He denied any hospitalization, surgery, or functional impairment stemming from his bilateral foot conditions.  Upon physical examination, there was no evidence of tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  The Veteran had active motion in the metatarsophalangeal joint of his great toes.  Palpation of the plantar surfaces revealed no tenderness, and Achilles tendon alignment was normal during both weight bearing and non-weight bearing examination.  However, the Veteran was noted to have limitations with standing and walking; specifically he was able to stand for 10 minutes and walk approximately 200 meters.  The examiner noted that pes planus, pes cavus, hammertoes, Morton's metatarsagie, and hallux valgus were not evident upon physical examination, but that diagnostic x-rays were pending.  It was noted that the Veteran did not require any type of supportive footwear.  

April 2011 x-rays showed DJD of the first metatarsophalangeal (MTP) joint, hallux valgus, mild DJD of inferior toes of the Veteran's right and left foot, but no subluxation, or fracture.  Mid and hind foot DJD involving the talonavicular joint of the right foot was evident.  

A May 2011 podiatry record noted that the Veteran was provided shoes, which he stated worked well and managed his pain adequately.  The treatment record also noted that his bunion pain was exacerbated by his back condition and gout flare-ups.  The podiatrist noted that while surgical options were discussed for the Veteran's bunions it was also explained that the pain was not solely due to his bunions.  A March 2013 VA treatment record noted that x-rays of the Veteran's feet were conducted in response to complaints of painful hallux valgus and gout.  X-rays of the Veteran's left foot indicated no acute osseous or abnormalities, but he had significant degenerative changes of the first MTP joint.  His right foot was noted to have hallux valgus, first MTP joint DJD, and dorsal mid foot DJD.  A subsequent March 2013 treatment note indicates that the Veteran reported flare-ups of toe pain, which he treated with Naproxen and Hydrocodone.  An October 2013 podiatry record indicated that the Veteran reported that his prescribed shoes and insoles were working well.  It was noted that there was minimal tenderness, decreased sensation, and some edema in the lateral aspect of his right ankle.  He also had minimal tenderness to palpation of his feet.  

At his January 2014 VA examination, the Veteran reported that his bunions were getting bigger and more painful, and that he had gout flare-ups every two months that lasted 3-7 days.  He stated that his gout was aggravated by certain foods and activities and alleviated by gout medication and rest.  With regard to functional impairment, he stated that he was in a deployable civilian job and that he was not as mobile as he should be.  Upon physical examination, there was no evidence of Morton's neuroma, metatarsalgia, hammertoes, hallux ridgidus, claw foot, malunion or nonunion of tarsal or metatarsal bines, other foot injuries, weak foot, or any scarring.  The Veteran was diagnosed with bilateral hallux valgus and pes planus.  

With regard to hallux valgus, the examiner stated that the Veteran's symptoms were mild or moderate, had not required surgery, and did not result in functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

With respect to his pes planus, the Veteran was noted to have decreased longitudinal arch height during weight bearing and painful use of his feet.  However, it was noted that his symptoms were relieved by arch supports.  No pain on manipulation of the feet, swelling on use, extreme tenderness of his plantar surface, characteristic calluses caused by pes planus, marked foot deformity, marked pronation, weight-bearing line over the medial to the great toe, other lower extremity deformity causing alteration of weight bearing line, or inward bowing, displacement, or severe spasm of the Achilles tendons were noted.  The Veteran reported that he regularly used a cane and podiatric shoe inserts.  

With regard to the Veteran's non-inflammatory arthritis, the examiner stated that the Veteran had some decrease in range of motion of his bilateral great toes, but no weight loss, anemia, joint deformities, or other systematic involvement related to that condition.  The Veteran's arthritis condition was noted to cause four or more non-incapacitating exacerbations per year, but did not result in incapacitation or constitutional manifestations.  

Osteoarthritis and Gout of the First MTPPJ Space of the Right and Left Foot

Gout is evaluated under Diagnostic Code 5017 that, in turn, directs that it be evaluated under Diagnostic Code 5002 as rheumatoid arthritis.  38 C F R § 4.71a, Diagnostic Code 5017 (2013).

Under Diagnostic Code 5002, a 20 percent rating is assigned for one or two exacerbations a year in a well established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is assignable for less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods.  A 100 percent rating is assignable when there are constitutional manifestations associated with active joint movement, totally incapacitating.  38 C.F.R. §4.71a, Diagnostic Code 5002 (2013).

Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."  However, under the same chapter for evaluating musculoskeletal disabilities, 38 C.F.R. § 4.71a, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or favorable or unfavorable ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  A note to Diagnostic Code 5002 also instructs that such ratings for chronic residuals should be combined not added under Diagnostic Code 5002.  38 C.F.R. §4.71a, Diagnostic Code 5002 (2013).

After reviewing all the evidence of record, the Board finds that a disability rating of 20 percent, but no higher, is warranted throughout the entire appeal period for osteoarthritis and gout of the Veteran's first MTPPJ space of the right and left foot.  VA treatment records from August 2009, February 2010, and October 2010 noted that the Veteran repeatedly reported chronic foot and toe pain related to his gout flare-ups.  These records also indicated that the Veteran's foot uric acid was high, which required treatment with Allopurinol, Colchicine, and Naproxen.  In an August 2011 correspondence, the Veteran reported that his big toes had flare-ups and were painful, red, and hot.  A March 2013 VA treatment record also noted that the Veteran reported flare-ups of great toe pain.  The January 16, 2014 examination report noted that the Veteran had four or more exacerbations a year.  Resolving any doubt in favor of the Veteran, the Board finds that throughout the entire period on appeal, the Veteran's gout has been productive of one or two exacerbations a year in a well-established diagnosis.  38 U.S.C.A. § 5107b (West 2002); 38 C.F.R. § 3.102 (2013).

The evidence however is against assigning a rating in excess of 20 percent.  Specifically, the evidence indicates that the Veteran's osteoarthritis and gout of the first MTPPJ space has not caused definite impairment of his health or incapacitating exacerbations occurring three or more times a year.  Specifically, at his February 2011 VA examination the Veteran denied hospitalizations, surgery, or functional impairment stemming from his bilateral foot condition.  The January 2014 examination report also noted that the Veteran had not had any incapacitation, involvement of any other bodily systems, or constitutional manifestations, such as anemia or weight loss.  Accordingly, the Board finds that the Veteran's disability picture does not more nearly approximate the higher rating criteria under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2013).

With regard to chronic residuals, although there is x-ray evidence of osteoarthritis of the first MTPPJ space of the right and the left foot, there is no evidence of any ankylosis.  The January 2014 examination report noted that the Veteran had some decrease in the range of motion of his bilateral great toes.  Accordingly, the Board considered the various diagnostic codes pertaining to the foot, as set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284 (2013).  However, the Rating Schedule does not include criteria addressing limitation of motion for specific joints in the feet.  As such, the Board finds that the criteria for other foot injuries, 38 C.F.R. § 4.71a, Diagnostic Code 5284, is the most analogous Diagnostic Code.  See 38 C.F.R. § 4.20 (2013).  

Under Diagnostic Code 5284, a 10 percent disability rating contemplates moderate foot injury; a 20 percent disability rating contemplates moderately severe foot injury; and a 30 percent disability rating contemplates severe foot injury.  The Note corresponding to the diagnostic criteria indicates that with actual loss of use of the foot, rate 40 percent.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence such that its decision is "equitable and just."  38 C.F.R. § 4.86 (2013).  A note to Diagnostic Code 5284 states that actual loss of use of the foot should be rated as 40 percent.  38 C.F.R. §4.71a, Diagnostic Code 5284 (2013).

Based on a review of the evidence of record, the Board finds the Veteran's osteoarthritis and gout were manifested with noncompensable limitation of motion for the group of minor joints in either foot.  The pertinent evidence shows that the Veteran had complaints of pain, tenderness, swelling, and decreased bilateral great toe movement.  Although the January 2014 examiner noted that the Veteran had some decreased range of motion of his bilateral great toes, no functional impairment was noted.  Furthermore, there is no evidence that the Veteran's remaining range of motion is painful.  Specifically, the January 2008 flexion and dorsiflexion of the toes did not induce pain and the February 2011 examination report noted that the Veteran had active motion in the metatarsophalangeal joint of his great toes.  Accordingly, the Board finds that there is no evidence demonstrating limitation of motion of any specific joints in the feet comparable to a moderate foot injury under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  


Hallux Valgus of the Right and Left Feet

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013), unilateral hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it has been subject to surgical treatment with resection of the metatarsal head.  The 10 percent rating is the only evaluation available under Diagnostic Code 5280 (2013).  Id.  

The evidence of record indicates that the Veteran's bilateral hallux valgus deviation of the first toes was productive of daily foot pain and a 20 degree deviation of the right great toe and a 30 degree deviation of the left great toe.  His symptoms were characterized as mild or moderate, had not resulted in functional impairment of such a degree that no effective function remains other than that which would be equally well served by an amputation with prosthesis, and had not been treated with surgical resection of the metatarsal head.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5280.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).

The Board has also considered whether a higher rating is available under another Diagnostic Code.  However, the Board finds that the Veteran's bilateral hallux valgus does not entail and is otherwise analogous to bilateral weak foot under Diagnostic Code 5277, acquired claw foot under Diagnostic Code 5278, anterior metatarsalgia under Diagnostic Code 5279, hallux rigidus under Diagnostic Code 5281, hammertoes under Diagnostic Code 5282, or malunion or nonunion of tarsal or metatarsal bones under Diagnostic Code 5283.  38 C.F.R. § 4.71a (2013).  The Board notes that Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  However, the Board finds that evaluation under Diagnostic Code 5284 is not appropriate where Diagnostic Code 5280 explicitly accounts for the Veteran's current diagnosis of hallux valgus and associated symptomatology.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Bilateral Pes Planus with Bunions, and Status Post Plantar Fasciitis

The Veteran asserts that he warrants initial compensable evaluations for his bilateral pes planus with bunions, and status post plantar fasciitis.  He contends that he experiences pain in the use of his feet and decreased mobility, which is not accurately reflected by the assigned evaluations.

The Veteran is in receipt of noncompensable evaluations for his bilateral pes planus under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2013).  Under Diagnostic Code 5276, a noncompensable evaluation is warranted for pes planus with mild symptoms such as symptoms that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms such as the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet, either bilateral or unilateral.  A 20 percent evaluation is warranted for unilateral severe symptoms, and a 30 percent evaluation is warranted for bilateral severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  

After reviewing all the evidence of record, the Board finds that the current noncompensable evaluation is appropriate.  Under Diagnostic Code 5276, pes planus productive of mild symptoms, which are relieved by built-up shoes or arches, warrants a noncompensable rating.  38 C.F.R. § 4.71a (2013).  The evidence demonstrates that the Veteran suffers from pain in his feet that is alleviated by orthotics.  A 10 percent rating would only be warranted with evidence of moderate pes planus, with the weight-bearing line over or medial to the great toe, with inward bowing of the tendo Achilles, or with pain on manipulation of the feet.  Id.  

Although the evidence indicates that the Veteran has experienced pain on use and intermittent minimal tenderness with palpation of the soles of his feet, his symptoms do not more nearly approximate the criteria for the next higher rating.  VA examinations and treatment notes do not show that he experienced moderate pes planus, with the weight-bearing line over or medial to the great toe, with inward bowing of the tendo Achilles.  To the contrary, the January 2014 examination report specifically noted that the Veteran's symptoms were relieved by arch supports or built up shoes.  Thus, a compensable rating is not warranted.

Right Ankle Disability

For disabilities evaluated based on limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2013).

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  Id. 

Additionally, painful motion of a joint should be considered at least minimally compensable.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's right ankle disability is currently rated under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  Under the criteria of this Diagnostic Code, a 10 percent evaluation is warranted by moderate limitation of motion, and a 20 percent evaluation is warranted by marked limitation of motion.  38 C.F.R. § 4.71a (2013).  The rating schedule does not define the terms "moderate" and "marked."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

At his January 2008 QTC examination, the Veteran reported that he had weakness, stiffness, swelling, and intermittent pain in his ankle.  He described the pain as aching, sticking, and sharp.  He rated his ankle pain as 8/10, indicated that it was elicited by physical activity, and alleviated with medication.  The examiner noted that the Veteran's posture and gait were normal and that he did not use or wear any assistive device.  Examination of the Veteran's right ankle was within normal limits, there was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  The examination revealed no deformity in dorsiflexion, plantar flexion, inversion, or eversion.  No fixed position was identified and range of motions was within normal limits; the Veteran had dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner noted that upon repetitive testing the Veteran's range of motion was not impacted by pain, weakness, lack of endurance, fatigue, or incoordination.  X-ray studies conducted in connection with the examination noted that the Veteran's right ankle showed no evidence of current fracture or other significant bone, joint, or soft tissue abnormality.  The Veteran was diagnosed with status post right ankle fracture, condition resolved.  The examiner noted that no current pathology was identified on physical examination to warrant a current diagnosis.

A September 2008 treatment record noted the Veteran's range of motion in his ankle was limited.  

At his February 2011 examination, the Veteran reported that he had weakness, stiffness, swelling, heat, giving way, and tenderness in his ankle.  He denied redness, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, pain, and dislocation.  He also denied having experienced flare-ups, any overall functional impairment, or incapacitation.  He reported treatment with various over-the-counter and prescription medications.  He denied any hospitalizations or surgery related to his ankles.  Upon physical examination of the Veteran's right ankle, there was tenderness along the medial malleolus, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Upon range of motion testing, the Veteran again had dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no evidence of pain or additional limitation after repetitive testing. 

A September 2011 treatment record indicated that the Veteran reported joint pain but no edema, clubbing, cyanosis, or significant joint deformities were noted.  A January 2013 treatment record indicates that the Veteran reported right ankle pain and swelling that began six days prior.  A December 2013 VA treatment record noted that the Veteran had experienced a flare up of gout in his right ankle.  He denied weakness and unexplained weight loss.  Upon examination, he had no tenderness and his range of motion was within normal limits.  An October 2013 podiatry note indicated the Veteran complained of right ankle pain due to frequent gout attacks.  Upon examination, the Veteran showed some edema in the lateral aspect of his right ankle, minimal tenderness, and decreased sensation.  

At his January 2014 VA examination, the Veteran reported that he had gout flare-ups every two months, lasting 3-7 days.  He stated that his flare-ups were aggravated by certain foods and activities and alleviated by his gout medication.  With regard to functional impairment, the Veteran also stated that he was in a deployable civilian position and that he was not as mobile as he should be.  Upon range of motion testing, the Veteran had right ankle plantar flexion to 35 degrees and dorsiflexion to 15 degrees, without any objective evidence of pain.  No additional loss was noted with repeated range of motion testing.  The examiner noted that the Veteran had functional impartment in less movement than normal, pain, and disturbance of locomotion.  Upon physical examination, the Veteran had tenderness to palpation, his muscle strength testing for plantar flexion and dorsiflexion was 5/5, there was no evidence of laxity, ankylosis, stress fractures, Achilles problems, malunion of the calcaneus or talus, telectomy, or prior ankle surgery.  The examiner noted that the Veteran indicated that he used a cane regularly; however, he had not brought it to the examination.  X-rays conducted in connection with the examination showed mild to moderate degenerative arthrosis of the tibiotalar joint, medial and lateral joint space, and hind foot.  The x-ray of the Veteran's right ankle was otherwise within normal limits and there was no evidence of displaced fracture or subluxation.  

Based on the above evidence, the Board finds that the Veteran's right ankle disability should be rated as 10 percent disabling throughout the appeal period.  He has had painful motion of the right ankle at all times during the appeal period and therefore meets the criteria for a 10 percent rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 21 Vet App. 1 (2011).  Throughout the entire period on appeal, the Veteran had right ankle tenderness, pain, and swelling, but did not have abnormal muscle strength, laxity, ankylosis, or stress fractures, malalignment, inversion, or eversion.  Prior to January 16, 2014, the evidence of record demonstrates that the Veteran had normal range of motion, with plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  The Board acknowledges the September 2008 treatment record noting that the Veteran's range of motion in his ankle was limited.  However, the treatment record did not provide the Veteran's range of motion in degrees or characterize it as "moderate" or "marked" in accordance with the Rating Schedule.  Furthermore, it is unclear whether that finding was objectively confirmed or based upon the Veteran's self-reporting.  Moreover, this isolated notation conflicts with other VA treatment records and VA examination reports prior to January 16, 2014, which consistently noted that the Veteran's range of motion was within normal limits.  As such, the Board finds that the evidence is against finding that the Veteran's range of motion was moderately limited prior to January 16, 2014.  Beginning January 16, 2014, the Board finds that the evidence demonstrates that the Veteran had moderate limitation of motion, as evidenced by plantar flexion to 35 degrees and dorsiflexion to 15 degrees.  However, the Veteran is not entitled to a rating based both on limitation of motion and painful motion since that would be pyramiding (compensating him twice for the same symptoms).  See  38 C.F.R. § 4.14.  Therefore, there is no basis for a rating in excess of 10 percent at any point during the appeal period because the Veteran does not have marked limitation of motion of the ankle but instead has only moderate limitation of motion.

Additionally, the Board considered whether a higher rating based on functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint was warranted at any time during the appeal period.  See 38 C.F.R. §§ 4.10, 4.40 (2013).  However, the September 2008, February 2011, and January 2014 examination reports all noted that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of the right ankle.  As such, an increased rating based on additional functional limitation is not warranted.  See 38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca, 8 Vet. App. at 204-7.  

The Board has also considered whether a higher rating is warranted under another diagnostic code.  However, Diagnostic Codes 5270 and 5272 require ankylosis; Diagnostic Code 5273 requires malunion of os calcis or astragalus; and Diagnostic Code 5274 requires astragalectomy.  As those conditions have not been alleged or demonstrated by the evidence of record, Diagnostic Codes 5270, 5272, 5273, and 5274 are inapplicable.  38 C.F.R. § 4.71a (2013).

For these reasons, the Board determines that the preponderance of the evidence is in favor of an increased rating of 10 percent, but no higher, prior to January 16, 2014, and is against entitlement to a rating in excess of 10 percent thereafter.  

Veteran's Lay Statements 

The Board acknowledges the Veteran's lay statements with regard to his right ankle and bilateral foot disabilities.  The Veteran is competent to report his symptoms related to his right ankle disability, pes planus, hallux valgus, gout, and osteoarthritis symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating his bilateral foot conditions and right ankle disability to the appropriate diagnostic criteria.  Accordingly, the Board has afforded greater weight to VA examination reports and treatment records.  


Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

The Veteran reported that his bilateral pes planus, bilateral hallux valgus, osteoarthritis and gout of the first MTPPJ, and gout, DJD, and residual right ankle fracture has manifested in ankle, foot, great toe pain, tenderness, decreased mobility, and swelling.  The Veteran's symptoms are contemplated in the General Rating Formula and provided for in the assigned rating.  Additionally, the Board observes that higher schedular ratings are available, but the facts do not indicate that the Veteran disabilities warrant higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  

Furthermore, the evidence of record does not reflect that the Veteran's disabilities are so severe as to cause marked interference with employment or frequent periods of hospitalization.  The Veteran denied being hospitalized or incapacitated because of his disabilities.  Additionally, 38 C.F.R. § 4.1 (2013) specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  As neither Thun prong is met, the assigned schedular evaluations are deemed adequate, and there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b) (2013).  

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is currently employed and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Throughout the entire period on appeal, the criteria for a 20 percent rating, but no higher, for osteoarthritis and gout of the first MTPPJ space of the right and left foot, is granted. 

Entitlement to an initial compensable rating for hallux valgus of the right and left foot is denied.

Entitlement to an initial compensable rating for bilateral pes planus with
bunions, and status post plantar fasciitis is denied.

Entitlement to an initial rating of 10 percent, but not higher, prior to January 16, 2014, for a right ankle disability, is granted.

Entitlement to an initial rating in excess of 10 percent, subsequent to January 16, 2014, for a right ankle disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


